DETAILED ACTION

In response to RCE filed 8/19/2022.  Claims 1, 3-9, and 11-12 are pending.  Claims 8-9 and 11-12 are withdrawn.  Claims 1 and 3-7 are examined thusly.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “at least one type”.  The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20070298193) in view of the EIZO Whitepaper.
Nakamura discloses a light scattering film and display devices thereof.  Concerning claim 1, Nakamura discloses the light scattering film has a haze value from 1 to 60%, sharpness of a transmitted image at a comb width of 0.5 mm is 10 to 70%, wherein the light scattering film is formed from a particulate material having a diameter of 0.5 to 5 microns and a resin, with the refractive index difference between the particles and resin being 0.01 to 0.2 (para. 0058-0100).  The particles are found at a content of 3 to 30 mass (or weight) percent, wherein if assuming the balance is resin, the ratio particle content/resin content includes and encompasses the disclosed range (para. 0067).  Given that the materials, particle size, haze value, and sharpness are the same as that claimed and/or disclosed in the specification, the gloss and reflectance would be intrinsic to the light scattering film of Nakamura.  Nakamura further discloses the film is applied to a display device (para. 0321-0327).  The coating has a surface roughness which would be a result of the particles and as such, have the claimed recesses and protrusions (para. 0055). However, Nakamura is silent to the ppi of the display device.
The EIZO Whitepaper discloses that display devices that are medium and large size, wherein the ppi of high definition or 4K monitors are 192 to 384 ppi, which as shown in the Whitepaper have a higher resolution at the claimed ppi (pp. 1-21).  As such, in order to provide a display device that is high resolution, one of ordinary skill in the art would have been motivated to have a display device having the claimed ppi.  Examiner notes that any size would be obvious to one of ordinary skill in the art, including the claimed large and medium size, based upon the desired market needs.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ludemann et al. (US 20170052288) in view of the EIZO Whitepaper.
Ludemann discloses an optical element used in display devices.  Concerning claim 1, Ludemann discloses a textured coating disposed on a transparent substrate, wherein the textured coating is formed from a coating composition comprising a two polymer resins that spinodally decompose, resulting in a texture due to the phase separation and has a haze value of 1% to 99% and clarity values of 1% to 50% (para. 0028-0060).  Given that the composition is the same as that claimed and the coating is phase separated to form a texture as claimed, the resulting gloss and light reflectance would be within the claimed ranges.  The optical element is used as part of a display device (para. 0079).  However, Ludemann is silent to the size and ppi of the display device.
The EIZO Whitepaper discloses that display devices that are medium and large size, wherein the ppi of high definition or 4K monitors are 192 to 384 ppi, which as shown in the Whitepaper have a higher resolution at the claimed ppi (pp. 1-21).  As such, in order to provide a display device that is high resolution, one of ordinary skill in the art would have been motivated to have a display device having the claimed ppi.  Examiner notes that any size would be obvious to one of ordinary skill in the art, including the claimed large and medium size, based upon the desired market needs.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida et al. (JP 2014-006448) in view of the EIZO Whitepaper.
Ushida discloses an optical film used in display devices.  Concerning claims 1 and 3, Ushida discloses the optical film comprises a transparent substrate, upon which a coating layer is disposed, wherein the coating layer has a surface unevenness and is formed from a composition comprising particles and fibers (para. 0043-0054 and 0063-0070; abstract) and a polymer component (para. 0031) and a curable resin precursor (para. 0032-0042).  The resulting film is used in display devices (para. 0145), has a haze of 10% to 80% (para. 0091), a reflectance of 1% to 3.5% (para. 0089), and a clarity of 1 to 30% (para. 0094).  Given that the reflectance, haze, clarity, and materials are the same as that disclosed, the gloss would be within the claimed range.  However, Ushida is silent to the claimed display device ppi and size.  With respect to claim 5, the polymer component is one of the claimed materials (para. 0031).  Regarding claims 6 and 7, the curable component is one of the disclosed precursors and can have a fluorine atom (para. 0026-0030 and 0032-0040).  However, Ushida is silent to the claimed display device ppi and size.
The EIZO Whitepaper discloses that display devices that are medium and large size, wherein the ppi of high definition or 4K monitors are 192 to 384 ppi, which as shown in the Whitepaper have a higher resolution at the claimed ppi (pp. 1-21).  As such, in order to provide a display device that is high resolution, one of ordinary skill in the art would have been motivated to have a display device having the claimed ppi.  Examiner notes that any size would be obvious to one of ordinary skill in the art, including the claimed large and medium size, based upon the desired market needs.

Double Patenting
Claims  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/651482 in view of Nakamura et al. (US 20070298193) and the EIZO Whitepaper. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film that is formed from the same materials.  While it is noted that the ‘482 claims disclose a chromacity value and the present claims are silent to the value, since the composition is the same, the properties would also be the same.   However, the ‘482 claims are silent to the claimed display device and ppi thereof.  Nakamura discloses a similar film used in display devices.  The EIZO Whitepaper discloses that display devices that are medium and large size, wherein the ppi of high definition or 4K monitors are 192 to 384 ppi, which as shown in the Whitepaper have a higher resolution at the claimed ppi (pp. 1-21).  As such, in order to provide a display device that is high resolution, one of ordinary skill in the art would have been motivated to have a display device having the claimed ppi.  Examiner notes that any size would be obvious to one of ordinary skill in the art, including the claimed large and medium size, based upon the desired market needs.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-17 of copending Application No. 16/651739 in view of Nakamura et al. (US 20070298193) and the EIZO Whitepaper. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film that is formed from the same materials.  While it is noted that the ‘739 claims disclose a chromacity and scattered reflection values and the present claims are silent to the value, since the composition is the same, the properties would also be the same.  However, the ‘739 claims are silent to a display device having the claimed size and ppi.  The EIZO Whitepaper discloses that display devices that are medium and large size, wherein the ppi of high definition or 4K monitors are 192 to 384 ppi, which as shown in the Whitepaper have a higher resolution at the claimed ppi (pp. 1-21).  As such, in order to provide a display device that is high resolution, one of ordinary skill in the art would have been motivated to have a display device having the claimed ppi.  Examiner notes that any size would be obvious to one of ordinary skill in the art, including the claimed large and medium size, based upon the desired market needs.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see p. 6, filed 8/2/2022, with respect to the objection of claim 1 have been fully considered and are persuasive.  The objection of the claim has been withdrawn.  Examiner acknowledges the instant amendment as overcoming the previous objection.

Applicant’s arguments, see pp. 6-7, filed 8/2/2022, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments overcome the previous rejection.

Applicant’s arguments, see pp. 7-14, filed 8/2/2022, with respect to the 35 USC 103 rejection sunder Shoshi and Minamino have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783